[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-14946                ELEVENTH CIRCUIT
                                                              APRIL 27, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                   D. C. Docket No. 07-00279-CR-CAP-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ANGEL HARO-PEREZ,
a.k.a. UM-23,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (April 27, 2010)

Before PRYOR, MARTIN and HILL, Circuit Judges.

PER CURIAM:

     Thomas C. Wooldridge, appointed appellate counsel for Angel Haro-Perez,
has filed a motion to withdraw from further representation, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit is correct. Because independent examination of

the entire record reveals no arguable issues of merit, counsel’s motion to withdraw

is GRANTED, and Haro-Perez’s conviction and sentence are AFFIRMED.




                                         2